Case 0:21-cv-60413-WPD Document 12 Entered on FLSD Docket 04/09/2021 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 21-60413-CIV-DIMITROULEAS

  SAMIR MEKRAMI, individually and on
  behalf of all others similarly situated

         Plaintiff,

  vs.

  BOSTON FOUNDRY, INC. d/b/a
  MADE IN COOKWARE,

        Defendants.
  ___________________________________/

                         ORDER APPROVING VOLUNTARY DISMISSAL

         THIS CAUSE is before the Court upon Plaintiff’s Notice of Voluntary Dismissal with

  Prejudice (the “Notice”) [DE 11], filed herein on April 8, 2021. The Court has carefully

  reviewed the Notice and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Notice [DE 11] is hereby APPROVED.

         2. The case is DISMISSED with prejudice.

         3. The Clerk is directed to CLOSE this case.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida on

  this 9th day of April, 2021.




  Copies furnished to:
  Counsel of Record
